     Case 1:20-cv-03214-TNM Document 27 Filed 11/23/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 LISA MONTGOMERY,
                       Plaintiff,
                v.                               Civil Action No. 20-3214 (TNM)
 WILLIAM P. BARR,
 United States Attorney General, et al.,
                       Defendants.


           NOTICE OF RESHCEDULED EXECUTION DATE

       Defendants hereby notify the Court that the Director of the Federal Bureau of

Prisons has rescheduled the execution of Plaintiff Lisa Montgomery for January 12, 2021.

                                     *     *      *
    Case 1:20-cv-03214-TNM Document 27 Filed 11/23/20 Page 2 of 2




Dated: November 23, 2020          Respectfully submitted,

                                  TIMOTHY A. GARRISON
                                  United States Attorney
                                  Western District of Missouri

                                  JEFFREY RAY
                                  Deputy United States Attorney
                                  Western District of Missouri

                                  BRIAN P. CASEY
                                  Chief, Appellate Division
                                  Western District of Missouri

                                  /s/ Alan T. Simpson
                                  ALAN T. SIMPSON, Missouri Bar #65183
                                  Assistant United States Attorney
                                  Western District of Missouri
                                  Special Assistant United States Attorney
                                  District of Columbia

                                   – and –

                                  MICHAEL R. SHERWIN
                                  Acting United States Attorney
                                  District of Columbia

                                  DANIEL F. VAN HORN
                                  Chief, Civil Division
                                  District of Columbia

                                   /s/ Johnny Walker
                                  JOHNNY H. WALKER, D.C. Bar #991325
                                  Assistant United States Attorney
                                  555 4th Street, N.W.
                                  Washington, District of Columbia 20530
                                  Telephone: 202 252 2575
                                  Email: johnny.walker@usdoj.gov

                                      Attorneys for Defendants




                                  2
